SupReMeE CouRT
OF
NEVADA

(OV 19474 aE

IN THE SUPREME COURT OF THE STATE OF NEVADA

THE STATE OF NEVADA, No. 82038
Appellant,

vs.

TARIQ MANSON, P L iE D
Respondent.

 

ORDER OF AFFIRMANCE

 

This is an appeal from a district court amended decision and
order dismissing the case against respondent without prejudice. Eighth
Judicial District Court, Clark County; Linda Marie Bell, Judge.

Respondent Tariq Manson was charged in 2018 with sexual
assault of a minor under 14 years of age and three counts of lewdness with
a child under the age of 14. Manson was initially found not competent to
stand trial twice. After undergoing competency restoration treatment,
three doctors from the Stein Forensic Facility eventually deemed him
competent. Dr. Jones-Forrester, a clinical neuropsychologist hired by
Manson, evaluated him and reported that Manson’s longstanding
intellectual disability and neurocognitive deficits rendered him
incompetent without the possibility of restoration. Manson challenged the
competency determination and, after a competency hearing, the district
court concluded that Manson was incompetent without the possibility of
restoration, relying heavily on Dr. Jones-Forrester’s findings, and dismissed
the case against Manson without prejudice. While the district court found
that Manson was incompetent without the “possibility” of restoration, that
standard is higher than the statutory standard, which expresses the test in
terms of “no substantial probability of attaining competency in the

foreseeable future.” NRS 178.460(4)(d); see also NRS 178.425(5).

“C2-2 P42S

 

 

 
SupREME CourRT
OF
NEVADA

(O) (947A Biro

Nonetheless, the district court’s finding of no “possibility” of restoration
necessarily means that the statutory standard of a “substantial probability”
was not met either. So, we will analyze whether the district court erred by
finding no substantial probability of restoration.

The State argues that the district court abused its discretion by
finding that Manson was incompetent and could not be restored to
competency. Specifically, it asserts that the district court (1) applied a
competency test that expects too much of criminal defendants, (2) accorded
insufficient weight to evidence of Manson’s competency and restorability,
and (3) failed to account for possible accommodations.

The Fourteenth Amendment dictates that a defendant who is
more likely than not incompetent may not be criminally tried. Cooper uv.
Oklahoma, 517 U.S. 348, 350, 355-56 (1996). A defendant may be
incompetent for any number of reasons, including intellectual disability—
the assessment of which in the competency context is an especially
“complicated task,” United States v. Pervis, 9387 F.3d 546, 554, 558 (5th Cir.
2019), cert. denied, Gray v. United States, ___ U.S. __, 141 S. Ct. 2788
(2021), as is restorability, e.g., Colleen Morrison, Note, The Continued
Indefinite Incarceration of Indiana’s Incompetent Defendants Post-Jackson,
54 Ind. L. Rev. 719, 732 (2021) (“Referred to as the ‘quandary of
unrestorability,’ forensic psychiatry encounters great difficulty predicting
whether efforts to restore a defendant’s competency will be successful . . . .”)
(quoting George F. Parker, The Quandary of Unrestorability, 40 J. Am.
Acad. Psychiatry L., 171, 171 (2012)).

A district court deciding if a defendant is competent asks if “the
defendant has sufficient present ability to consult with his lawyer with a
reasonable degree of rational understanding, and whether he has a rational

and factual understanding of the proceedings against him.” Jones v. State,

2

 

 

 
SupREME Court
OF
NEVADA

(0) TA SE

107 Nev. 632, 637, 817 P.2d 1179, 1182 (1991).' The question of competency
“ig not concerned with the defendant’s responsibility but rather with his
ability to participate in the proceedings in a meaningful way.” 1 Wayne R.
LaFave, Substantive Criminal Law § 8.1(a) (8d ed. 2018); see also Drope v.
Missouri, 420 U.S. 162, 171 (1975) (providing that a defendant must be able
“to assist in preparing his defense”); Price v. Thurmer, 637 F.3d 831, 833-34
(7th Cir. 2011) (stating that a defendant must “be able to follow the
proceedings and provide the information that his lawyer needs in order to
conduct an adequate defense, and to participate in certain critical
decisions”); United States v. Hoskie, 950 F.2d 1388, 1392 (9th Cir. 1991)
(explaining that the competency inquiry asks if a defendant can “participate
effectively in his trial”).

In answering these questions, “the district court may consider
various sources of evidence, ‘including ... its own observations of the
defendant’s demeanor and behavior; medical testimony; and the
observations of other individuals that have interacted with the defendant.”
Pervis, 937 F.3d at 554 (quoting United States v. Porter, 907 F.3d 374, 380
(5th Cir. 2018) (internal quotation marks omitted)); see also Calvin v. State,
122 Nev. 1178, 1183, 147 P.3d 1097, 1100 (2006) (“Accuracy is best served
when the district court and any appointed experts consider a wide scope of
relevant evidence at every stage of the competency proceeding... .’).

“When there is conflicting psychiatric testimony at a competency hearing,”

 

'This test is derived from Dusky v. United States, 362 U.S. 402 (1960),
and has been codified in Nevada law in NRS 178.400(2). We interpret this
statute “as consistent with [the Dusky] standard.” Calvin v. State, 122 Nev.
1178, 1182, 147 P.3d 1097, 1100 (2006).

 

 

 
Supreme Count
OF
NevaDA

(Oy [947A oe

it is for the trier of fact to resolve. Ogden v. State, 96 Nev. 697, 698, 615
P.2d 251, 252 (1980).

A district court’s competency determination “is entitled to
deference on review” and “will not be overturned if it is supported by
substantial evidence.” Calvin, 122 Nev. at 1182, 147 P.3d at 1099 (2006).
“Substantial evidence is that which a reasonable mind might consider
adequate to support a conclusion.” Steese v. State, 114 Nev. 479, 488, 960
P.2d 321, 327 (1998). “It is not our task, as an appellate court, to relitigate
the battle of the experts.” United States v. Simpson, 645 F.3d 300, 306 (5th
Cir. 2011). But we are to ensure that the district court’s decision is not
“arbitrary or capricious,” and does not exceed the bounds of law or reason.
Jackson v. State, 117 Nev. 116, 120, 17 P.8d 998, 1000 (2001).

Here, the district court held a hearing at which the doctors
testified, and the parties and the court questioned them. Of note, the State
did not challenge the qualifications of Dr. Jones-Forrester, who is
competency certified in Nevada. The court evaluated the evidence that had
both been subject to adversarial testing and admitted without objection,
applied the Dusky standard, and found that Manson was incompetent with
no possibility, much less a substantial probability, of attaining competency
in the foreseeable future based on his lifelong intellectual and
neurocognitive deficits. Although the State argues that the district court
applied the wrong test for competency, setting the competency bar higher
than where it should be, we do not perceive legal error, given that the
district court explicitly applied the Dusky standard, and the disagreement
is essentially about whether it was met.

As to that, the record does not reveal that the State presented
such strong evidence of competency or restorability as to render the district

court’s contrary finding reversible error. See Ogden, 96 Nev. at 698, 615

4

 

 

 
Supreme Court
OF
NEVADA

(0) (967A eR

P.2d at 252 (indicating that the trier of fact resolves conflicting psychiatric
testimony). Moreover, the evidentiary picture was far from clear as to what
accommodations were possible and what effect they would have. And while
the district court did not make detailed factual findings to support its
decision regarding restorability, the State does not challenge that on
appeal, and the district court’s findings regarding competency support its
conclusion regarding restorability—thus, we choose to only consider the
arguments the State did make. See, e.g., Greenlaw v. United States, 554
U.S. 237, 243 (2008) (noting that courts “follow the principle of party
presentation,” which requires the litigants to frame the issues). Because
the district court’s finding of incompetency without the substantial
probability of restoration is supported by substantial evidence, and the
district court did not abuse its discretion, we

ORDER the judgment of the district court AFFIRMED.

AVS oy.

Stiglich

Silver

\
p, CfA WL Jd

Pickering

 

 

 
Supreme Court
oF
NeEvADA

(0) W947 aE

HERNDON, J., with whom PARRAGUIRRE, C.J., and HARDESTY, J.,
agree, concurring in part and dissenting in part:

I agree that the district court did not abuse its discretion in
deciding that Manson was not competent to proceed; however, I respectfully
disagree and dissent on the issue of the possibility of competency
restoration. Although these two concepts can be related and can involve the
evaluation of some of the same evidence, they are two separate judicial
determinations and the court must treat them as such by explaining each
ruling individually. The district court’s finding regarding the possibility of
competency restoration was summary and conclusory without much
individualized analysis as to Manson. The conclusion was also an almost
verbatim recitation of the possibility of restoration finding made earlier in
the related case of State v. Adams, Docket No. 81782. Such summary
findings prevent this court from conducting an appropriate review on
appeal. For these reasons, although I concur as to the competency
determination, I respectfully dissent as to the possibility of restoration
determination and I would reverse and remand to the district court for it to

conduct a proper analysis and enter adequate findings of fact and

Gos

Herndon

conclusions of law.

We cur:

BAK Q K cI.
YU

Parraguirre

poten Dak, , di

Hardesty

 

 

 
Supreme Court
OF
NEVADA

(OV 1997A oR BD

cc:

Hon. Linda Marie Bell, Chief Judge
Attorney General/Carson City
Clark County District Attorney
Clark County Public Defender
Special Public Defender

Washoe County District Attorney
Washoe County Public Defender
Federal Public Defender/Las Vegas
Eighth District Court Clerk